On April 22, 1998, in case No. 98-783, Disciplinary Counsel v. Thomas C. Brown, the Board of Commissioners on Grievances and Discipline certified its final report to this court recommending that respondent, Thomas C. Brown, Attorney Registration No. 0024054, last known business address in Geneva, Ohio, be publicly reprimanded. On October 5, 1998, respondent filed a motion to remand. On December 8, 1998, this court granted respondent’s motion and remanded case No. 98-783 to the Board of Commissioners on Grievances and Discipline for an evidentiary hearing.
On August 31, 1998, in case No. 98-1793, Disciplinary Counsel v. Thomas C. Brown, the Board of Commissioners on Grievances and Discipline certified its final report to this court, recommending that respondent be indefinitely suspended. On October 5, 1998, respondent filed objections to the board report and oral argument was held before the court on December 15, 1998. Upon consideration thereof,
IT IS HEREBY ORDERED by the court, sua sponte, that case No. 98-783, Disciplinary Counsel v. Thomas C. Brown, and case No. 98-1793, Disciplinary Counsel v. Thomas C. Brown, be, and hereby are, consolidated. It is further ordered by the court that the consolidated cases be remanded to the Board of Commissioners on Grievances and Discipline for further proceedings under Gov.Bar R. V(7).
IT IS FURTHER ORDERED by this court that the Board of Commissioners on Grievances and Discipline appoint a mental health professional to evaluate respondent with respect to respondent’s competency to practice law. It is further ordered that the mental health professional report his or her findings to the board within thirty days with respect to respondent’s competency to practice law.
IT IS FURTHER ORDERED, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.